Citation Nr: 1503043	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-35 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for seizure disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bipolar type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Coast Guard from January 1979 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is of record.

In a statement dated in January 2013, the Veteran appears to have raised a claim for service connection for hepatitis C.  That issue has not been considered by the AOJ.  The issue of service connection for hepatitis C is thereby referred to the AOJ for appropriate development and consideration.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A seizure disorder has not been shown at any time during the appeal period.




CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in November 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2010.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA and private treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.   Indeed, in a statement received in January 2013 the Veteran reported that any records existing prior to 2009 had been destroyed.  He made a similar statement at this personal hearing as well.

A review of the record indicates that the Veteran may be in receipt of Social Security Administration (SSA) benefits.  Specifically, in a statement received in December 2012, he indicated that that the SSA had investigated and confirmed his diagnosis of bipolar disorder.  There is no indication that an attempt was made to obtain any decision rendered by the SSA or the records it considered in making that decision.  

The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim." Id.  The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323 .

Here, the Veteran specifically noted that the SSA had investigated his claim for bipolar disorder.  No reference was made with respect his claimed seizure disorder.  He likewise made no suggestion that records from the SSA would be relevant his seizure disorder appeal.  Indeed, as discussed below, the claim for service connection for a seizure disorder is being denied on the basis that a current diagnosis of a seizure disorder has not been established, and that the Veteran himself has instead testified that he experiences seizure like symptoms that are associated with an exacerbation of his psychiatric disorder.

The Board thereby finds that obtaining the Veteran's SSA records would not aid in substantiating his seizure disorder claim because they would not "give rise to pertinent information" concerning his disorder.  Further, because there is no reasonable possibility that the Veteran's SSA records would assist in substantiating this claim, although VA is on notice that the Veteran is in receipt of SSA disability benefits, the Board finds that there is no duty to obtain these records as to this claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The Board acknowledges that no VA medical examination or medical opinion has been obtained in response to the claim of entitlement to service connection for seizure disorder.  The VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

There is no competent evidence of record indicating that the Veteran has ever been diagnosed with seizure disorder at any time.  There is also no evidence of complaints, treatment, or diagnosis of a seizure disorder in service.  Therefore, no VA medical opinion is warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As discussed above, the Veteran had a November 2014 hearing before the Board.  

The Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claims.  Each duty to the Veteran outlined in Bryant was met during the January 2014 Board hearing.  Notably, the Veteran was advised that evidence of a current diagnosis of seizure disorder, as opposed to being a symptom of his bipolar disorder, was needed to help substantiate his claim.  The record was even held open to allow him to submit additional relevant evidence.

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
	
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).

Analysis

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The record contains no evidence of a diagnosis of a seizure disorder at any time during the appeal period.  To the contrary, when he was initially evaluated by VA in September 2009, his neurological examination was within normal limits.  Private and VA treatment records similarly contain no findings of medical treatment (either single treatment visits or ongoing treatment) for any complaints of seizure disorder.  Indeed, at his personal hearing, the Veteran clarified that he did not carry a separate and distinct diagnosis of a seizure disorder.  He instead explained that he would experience "micro seizures" that seemed to coincide with an exacerbation of his bipolar disorder.  In other words, the evidence does not support a finding that the Veteran has or had seizure disorder throughout the appeals period.  See Brammer , supra; McClain, supra; Romanowsky, supra. Without such evidence, service connection for seizure disorder cannot be granted. See Shedden/Caluza, supra.

The Board has also considered the Veteran's contentions that he has a seizure disorder.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of neurological testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he has experienced seizure-like symptoms, he is not competent to determine whether he suffers from a seizure disorder.  Specific testing is needed to make that determination.  His assertions are therefore not competent evidence of a diagnosis of a seizure disorder.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for seizure disorder is not warranted.  


ORDER

Entitlement to service connection for seizure disorder is denied.


REMAND

In December 2012, the Veteran reported that the Social Security Administration (SSA) was investigating his bipolar disorder and indicated that he believed the SSA records sufficiently documented his history of bipolar disorder.

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108 -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Although it is unclear if the Veteran is receiving disability benefits, or for what disorder(s), the relevancy of these documents has not yet been ruled out.  As such, these records must be obtained.

While on Remand, any outstanding treatment records and a VA examination should be obtained before a decision is rendered with regard to this issue.  Specific reference is made to a June 2014 statement wherein Dr. A.P. indicated that the Veteran's psychiatric diagnosis was caused or related to military stressors.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding pertinent VA and/or private treatment records not already of record.

2. Obtain SSA records, including the medical evidence used to determine any possible disability eligibility.  Any negative search result should be noted in the record.

3. Schedule the Veteran for an appropriate examination by an examiner with sufficient expertise to determine the nature and etiology of any psychiatric disorder that the Veteran may have.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.  

The examiner should state whether it is as least as likely as not that the identified psychiatric disorder had its onset in service or is otherwise etiologically 


related thereto.  Consideration should be given to the contention that the Veteran's bipolar disorder is the result of his active service.  The examiner must also reference and address the June 2014 statement from Dr. A.P., who suggested that the Veteran's psychiatric disorder was caused or related to in-service military stressors.

Rationale for all requested opinions shall be provided.   If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the decision is adverse to the Appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


